Judgment unanimously affirmed. Memorandum: Viewing the evidence, as we must, in the light most favorable to the People and granting it all reasonable inferences (see, People v Ford, 66 NY2d 428, 437), we conclude that the evidence was legally sufficient to sustain defendant’s conviction of depraved indifference murder (Penal Law § 125.25 [2]). The evidence establishes that defendant intentionally fired a weapon at a vehicle that was stopped at a stoplight. A number of other vehicles were also stopped at the light behind the target vehicle and pedestrians were standing at the intersections. Defendant’s shot missed the vehicle and struck and killed a six-year-old girl who was walking down the street. The objective circumstances surrounding defendant’s conduct are sufficient to provide a valid line of reasoning, along with reasonable inferences, for a rational trier of fact to conclude that defendant’s conduct "displayed the requisite wanton indifference to a very substantial risk to human life” (People v McManus, 67 NY2d 541, 545; see also, People v Gomez, 65 NY2d 9, 10-11; People v Register, 60 NY2d 270, 277).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — murder, second degree.) Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.